                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


In Re:                                                                 Chapter 7 Case
Petros Charalampopoulos,                                               BKY No. 21-40644 - KHS
                       Debtor.


                                   NOTICE OF SETTLEMENT

To:      The United States Trustee, all creditors and other parties in interest.

On August 20, 2021, or as soon thereafter as the transaction may be completed, the undersigned
Trustee of the estate of the Debtor named above will settle a controversy as follows:

That within one year of the debtor’s bankruptcy filing, debtor made payments in the approximate
amount of $2,000.00 to his mother, Ioanna Charalampopoulos for an unsecured debt. The Trustee
alleges that these payments are preferential payments. Debtor and the Trustee have reached an
agreement that Debtor will pay the Trustee the sum of $1,800.00 in three equal payments as a
full and final settlement of this preference claim. Based upon the uncertainties, and costs
involved, the Trustee believes that this settlement is in the best interests of the bankruptcy estate.

OBJECTION: MOTION:: HEARING. Under applicable rules, any objection must be in
writing, be delivered to the trustee and the United States Trustee and be filed with the clerk, not
later than 12:00 o’clock noon on the day before the above date. If any objection is made or an
order is required, the trustee moves the court for such orders as may be necessary and
appropriate. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the U. S. Trustee.


Clerk of Court                           United States Trustee         Trustee
United States Bankruptcy Court          1015 U S Courthouse            (See address below)
300 So. 4th St.                         300 So. 4th St.
Minneapolis, MN 55415                   Minneapolis, MN 55415


Dated: July 20, 2021                                    /e/ J. Richard Stermer
                                                        J. Richard Stermer, Trustee
                                                        102 Parkway Drive, P. O. Box 514
                                                        Montevideo, MN 56265
                                                        Telephone: (320) 269-6491
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                         DISTRICT OF MINNESOTA
                                            MINNEAPOLIS DIVISION
 6    IN RE:                                                       CASE NO: 21-40644
       PETROS CHARALAMPOPOULOS                                     DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7


 9

10

11
     On 7/21/2021, I did cause a copy of the following documents, described below,
12   NOTICE OF SETTLEMENT

13

14

15

16

17

18

     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
19
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
     incorporated as if fully set forth herein.
20
     I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
21   com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
     Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
22   fully set forth herein.
     Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
23   served electronically with the documents described herein per the ECF/PACER system.

24   DATED: 7/21/2021
                                                      /s/ J. Richard Stermer
25                                                    J. Richard Stermer 216811

26                                                    Stermer & Sellner, Chtd
                                                      102 Parkway Drive, PO BOX 514
27                                                    Montevideo, MN 56265
                                                      320 269 6491
28
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                           DISTRICT OF MINNESOTA
                                             MINNEAPOLIS DIVISION
5
        IN RE:                                                           CASE NO: 21-40644
6
        PETROS CHARALAMPOPOULOS                                          CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 7/21/2021, a copy of the following documents, described below,

     NOTICE OF SETTLEMENT
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 7/21/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                J. Richard Stermer
                                                                  Stermer & Sellner, Chtd
28                                                                102 Parkway Drive, PO BOX 514
                                                                  Montevideo, MN 56265
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                 EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING          MINNEAPOLIS                             BANK OF AMERICA
08644                                     301 DIANA E MURPHY US COURTHOUSE        PO BOX 982238
CASE 21-40644                             300 SOUTH FOURTH STREET                 EL PASO TX 79998-2238
DISTRICT OF MINNESOTA                     MINNEAPOLIS MN 55415-1320
MINNEAPOLIS
TUE JUL 20 16-40-07 CDT 2021




BURNS HANSEN                              BURNS HANSEN PA                         CITIBANK
8401 WAYZATA BLVD STE 300                 8401 WAYZATA BLVD STE 300               CITICORP CREDIT SRVSCENTRALIZED BK DEPT
MINNEAPOLIS MN 55426-1354                 MINNEAPOLIS MN 55426-1354               PO BOX 790034
                                                                                  ST LOUIS MO 63179-0034




CITIBANKTHE HOME DEPOT                    COREY JESSICA POLLOCK                   CORY JESSICA POLLOCK
CITICORP CREDIT SRVSCENTRALIZED BK DEPT   12615 JEROME AVE                        BURNS HANSEN PA
PO BOX 790034                             OROFINO ID 83544-9384                   8401 WAYZAYTA BLVD STE 300
ST LOUIS MO 63179-0034                                                            MINNEAPOLIS MN 55426-1354




CRAIG DOKKEN                              ELIJAH CHARALAMPOPOULOS                 INTERNAL REVENUE SERVICE
6900 WEDGEWOOD RD STE 200                 8538 291ST AVE NW                       CENTRALIZED INSOLVENCY
OSSEO MN 55311-3541                       PRINCETON MN 55371-4336                 PO BOX 7346
                                                                                  PHILADELPHIA PA 19101-7346




KOHLSCAPITAL ONE                          MN DEPT OF REVENUE                      SYNCBPPC
ATTN CREDIT ADMINISTRATOR                 ATTN DENISE JONES                       ATTN BANKRUPTCY
PO BOX 3043                               PO BOX 64447                            PO BOX 965060
MILWAUKEE WI 53201-3043                   SAINT PAUL MN 55164-0447                ORLANDO FL 32896-5060




                                          EXCLUDE                                 EXCLUDE
US BANKELAN                               US TRUSTEE                              AMANDA M SCHARBER
ATTN BANKRUPTCY                           1015 US COURTHOUSE                      KAIN SCOTT PA
800 NICOLLET MALL                         300 S 4TH ST                            13 7TH AVE S
MINNEAPOLIS MN 55402-2511                 MINNEAPOLIS MN 55415-3070               ST CLOUD MN 56301-4259




EXCLUDE                                                                           DEBTOR
J RICHARD STERMER                         JESSICA RAE POLLOCK                     PETROS CHARALAMPOPOULOS
STERMER SELLNER CHTD                      8401 WAYZATA BOULEVARD                  8538 291ST AVE NW
102 PARKWAY DRIVE                         SUITE 300                               PRINCETON MN 55371-4336
PO BOX 514                                MINNEAPOLIS MN 55426-1354
MONTEVIDEO MN 56265-0514




WILLIAM P KAIN
KAIN HENEHAN LLC
2003 PLEASANT AVENUE
SAINT CLOUD MN 56303-0224
ADDRESSES WHERE AN EMAIL IS PRESENT WERE SERVED VIA "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

(U.S. Trustee)                           (Trustee)                                (Interested Party)
US Trustee                               J. Richard Stermer                       Jessica Rae Pollock
1015 US Courthouse                       Stermer & Sellner, Chtd.                 8401 Wayzata Boulevard
300 S 4th St                             102 Parkway Drive                        Suite 300
Minneapolis, MN 55415                    PO Box 514                               Minneapolis, MN 55426
                                         Montevideo, MN 56265                     represented by:
ustpregion12.mn.ecf@usdoj.gov                                                     Martin C. Melang
                                         rstermer@stermerlaw.com                  Burns & Hansen PA
                                                                                  8401 Wayzata Blvd Ste 300
                                                                                  Minneapolis, MN 55426

                                                                                  martin@burnshansen.com




Amanda M. Scharber                       Petros Charalampopoulos
Kain & Scott PA                          8538 291st Ave NW
13 7th Ave S                             Princeton, MN 55371
St. Cloud, MN 56303                      (Debtor 1)
                                         represented by:
sonja@lifebacklaw.com                    William P. Kain
                                         Kain & Henehan, LLC
                                         2003 Pleasant Avenue
                                         Saint Cloud, MN 56303

                                         bill@kainhenehan.com
